internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------ ----------------- ----------------------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-106799-05 date date ----------------- legend x ------------------------------------------ fund dear ----- ------------- correspondence submitted on behalf of x by its authorized representative requesting rulings concerning and related to the qualification of fund as a pooled_income_fund under sec_642 of the internal_revenue_code this responds to a letter dated date and subsequent ---------------------------------------------------------- x is a tax-exempt_organization described in sec_170 an organization the principal purpose or functions of which are the providing of medical or hospital care x created fund to finance the construction of new buildings the fund will lease land from x the fund will lease such land and the buildings thereon to x for a twenty-five year period on a net-net basis all such net rental income will be distributed to and entirely taxable to the income beneficiaries of the fund nothwithstanding any other provision of chapter a fund which meets the requirements of a pooled_income_fund as defined in sec_642 and sec_1_642_c_-5 shall not be treated as an association within the meaning of sec_7701 such a fund which need not be a_trust under local law and its beneficiaries shall be taxable under part i sec_1_642_c_-5 of the income_tax regulations provides that the sample declaration of trust and instruments of transfer in revproc_88_53 sec_4 of revproc_2005_3 2005_1_irb_118 lists issues on which the plr-106799-05 subchapter_j chapter of the code but the provisions of subpart e relating to grantors and others treated as substantial owners of such part shall not apply to such fund service ordinarily will not issue letter rulings the issues include whether a pooled_income_fund satisfies the requirements of sec_642 and whether a transfer to a pooled_income_fund is deductible as a charitable_contribution under sec_170 sec_2055 and sec_2522 in lieu of seeking the service's advance approval of the pooled income funds taxpayers are directed to follow the sample trust provisions for a pooled_income_fund in revproc_88_53 1988_2_cb_712 by following the sample provisions contained in revproc_88_53 taxpayers can be assured that the service will recognize the trust as meeting all the requirements for a pooled_income_fund under sec_642 provided the trusts operate in a manner consistent with the terms of the trust instrument and provided it is a valid trust under local law are intended to meet all the applicable_requirements for a pooled_income_fund under sec_642 however they are not intended to preclude other permissible provisions in the governing instruments provisions that vary from the sample provisions will not adversely affect the fund’s qualification as a pooled_income_fund if those provisions are consistent with the requirements in sec_642 and sec_1_642_c_-5 in the present case the fund’s declaration of trust contains four provisions that are not addressed in revproc_88_53 because these provisions are not addressed in revproc_88_53 we are ruling on whether these provisions would adversely affect the qualification of the fund as a pooled_income_fund if it otherwise qualifies under sec_642 sec_1 of the fund’s trust agreement provides that a donor may retain in the donor agreement the power exercisable only by will to revoke or terminate the income_interest of any designated_beneficiary other than x income interests are otherwise irrevocable this provision does not impact x as the charitable_remainder beneficiary donor transferring property to the fund shall contribute an irrevocable remainder_interest in such property to public charity sec_1_642_c_-5 provides in part that the donor may retain the power exercisable only by will to revoke or terminate the income_interest of any designated_beneficiary other than the public charity affect the qualification of the fund as a pooled_income_fund if it otherwise qualifies under sec_642 because that provision restricts the power of the donor to revoke or terminate the income_interest of any designated_beneficiary other than x only by will in accordance with sec_1_642_c_-5 and the provision does not impact x as the charitable_remainder beneficiary therefore the provision in sec_1 of the fund’s trust agreement will not adversely sec_1 of the sample declaration of trust in revproc_88_53 states that each section of the fund’s trust agreement provides that the trustee has the the provision in sec_3_4 of the fund’s trust agreement will not adversely affect the section of the sample declaration of trust in revproc_88_53 states in part that section sec_3_4 of the trust agreement provides that income for the quarter in which plr-106799-05 death occurs which is attributable to those units as to which the decedent was a beneficiary shall be prorated to the date of his death the income_interest of any beneficiary of the fund shall terminate with the last regular payment of income that was made before the death of the beneficiary the trustee of the fund shall not be required to prorate any income payment to the date of the beneficiary’s death qualification of the fund as a pooled_income_fund if it otherwise qualifies under sec_642 authority to set up and maintain depletion or depreciation reserves for any fund property by setting aside trust income to a depletion or depreciation_reserve any depletion or depreciation deduction in excess of the income so set_aside as a reserve shall be apportioned between the income beneficiaries and the trustee on the basis of the trust income allocable to each the trust agreement does not prohibit the trustee from investing in depreciable or depletable assets otherwise qualifies as a pooled_income_fund is not required by the governing instrument or state law to establish a depreciation_reserve fund with respect to any depreciable_property held by the trust the trust does not meet the requirements for a pooled_income_fund under sec_642 in addition the rev_rul holds that if the trustee of a_trust that otherwise qualifies as a pooled_income_fund is required by the governing instrument to establish a depreciation_reserve fund with respect to any depreciable_property held by the trust but the depreciation to be added to such reserve is not required to be determined in accordance with gaap the trust does not meet the requirements for a pooled_income_fund under sec_642 income fund is not prohibited by state law from accepting or investing in depreciable or depletable_property the governing instrument must provide either that the trustee shall establish a depreciation or depletion reserve in accordance with gaap or that the trustee shall not accept or invest in any depreciable or depletable assets therefore the third provision in of the fund’s trust agreement will not adversely affect the qualification of the fund as a pooled_income_fund if it otherwise qualifies under sec_642 because that provision follows the requirements of revrul_90_103 by providing the trustee with authority to set up and maintain depletion or revrul_90_103 provides that if the trustee of an otherwise qualifying pooled revrul_90_103 1990_2_cb_159 holds that if the trustee of a_trust that the amendment power in sec_12 of the fund’s trust agreement will not adversely section of the sample declaration of trust in revproc_88_53 states that the x has also requested rulings that the buildings will be depreciated over years the amendment power in sec_12 of the fund’s trust agreement states that x shall plr-106799-05 depreciation reserves for any fund property by setting aside trust income to a depletion or depreciation_reserve have the right to amend in whole or in part any or all of the provisions of this agreement however no such amendment shall jeopardize the status of the fund as a pooled_income_fund within the meaning of sec_642 public charity shall have the power acting alone to amend this document and the associated instruments of transfer in any manner required for the sole purpose of ensuring that the fund qualifies and continues to qualify as a pooled_income_fund within the meaning of sec_642 affect the qualification of the fund as a pooled_income_fund if it otherwise qualifies under sec_642 under the straight_line method and that depletion or depreciation_deductions for a particular year will be allocable to the fund’s income beneficiaries to the extent that such depletion or depreciation_deductions exceed the income set_aside by the trustee for the depreciation reserves reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention applicable convention is the mid-month_convention as defined in sec_168 property the depreciation deduction allowed under sec_167 shall be determined using the alternative_depreciation_system ads depreciation determined by using- a the straight_line method without regard to salvage_value b the applicable convention determined under sec_168 and c in the case of nonresidential real and residential_rental_property a 40-year recovery_period sec_167 provides that there shall be allowed as a depreciation deduction a sec_168 provides that in the case of nonresidential_real_property the sec_168 provides that generally the depreciation deduction provided by sec_168 provides in part that in the case of any tax-exempt use sec_168 provides that for purposes of sec_168 the ads is sec_168 provides that for purposes of sec_168 in the case of sec_168 provides that in the case of any tax-exempt_use_property plr-106799-05 subject_to a lease the recovery_period used for purposes of sec_168 shall in no event be less than percent of the lease_term the lease_term is represented to be years of the lease_term i sec_30 years nonresidential_real_property the term ‘tax-exempt use property’ means that portion of the property leased to a tax-exempt_entity in a disqualified_lease sec_168 provides that for purposes of sec_168 the term disqualified_lease means any lease of nonresidential_real_property to a tax-exempt_entity but only if- i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease ie a sale-leaseback or a lease-leaseback arrangement exempt entity includes any organization exempt from tax_imposed_by_chapter_1 of the internal_revenue_code sec_168 real_property is tax-exempt_use_property if it is leased to a tax-exempt_entity under a disqualified_lease thus the proposed lease of the improved nonresidential_real_property by fund to x will be a disqualified_lease if at least one of the four requirements provided in sec_168 is met sec_168 provides that for purposes of sec_168 the term tax- the property to be leased back to x is nonresidential_real_property under in this case the leased structures will be built on land owned by and leased from x a tax-exempt_entity for an unspecified term after construction the land and buildings will be leased to x for a term of years accordingly the property which fund will lease back to x will be tax-exempt_use_property because it will be leased to x a tax-exempt_entity under a disqualified_lease ie a lease with a term exceeding years therefore under sec_167 and sec_168 the building s are to be depreciated using a straight_line method a mid-month_convention and a recovery_period of years this ruling does not apply to any property that is not nonresidential_real_property within the meaning of sec_168 and e furthermore depreciation_deductions will be under sec_662 a beneficiary of a_trust includes in gross_income an amount under sec_1_651_a_-1 because amounts in a pooled_income_fund may be paid or plr-106799-05 allocable to the fund’s income beneficiaries to the extent that such depreciation_deductions exceed the income set_aside by the trustee for the depreciation_reserve x has also requested a ruling that the amounts distributed from the fund that are includible in the gross_income of an income_beneficiary will be income to that beneficiary from a passive_activity within the meaning of sec_469 permanently set_aside for purposes specified in sec_642 the fund will be subject_to sec_661 and sec_662 which apply to complex trusts equal to the amount of trust income required to be distributed currently to that beneficiary plus other_amounts properly paid credited or required to be distributed but only up to that beneficiary's ratable portion of the trust's distributable_net_income dni character in the hands of the beneficiary as in the hands of the trust these amounts are treated as consisting of the same proportion of each class of items entering into the computation of dni as the total of each class bears to the total dni of the trust unless the governing instrument or local law specifically allocates different classes of income to different beneficiaries sec_469 provides that except as provided in sec_469 the term passive_activity includes any rental_activity aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for that year sec_469 defines a passive_activity_loss as the amount by which the under sec_662 the amounts determined under sec_662 have the same sec_469 provides for the disallowance of passive_activity_losses therefore the rental of land and buildings by the fund to x will be a passive_activity under sec_469 because the excess of aggregate income from all passive activities over the aggregate losses from all passive activities will enter into the computation of dni then the characterization rule_of sec_662 will apply thus if the fund’s gross_income in any year from rental of the land and buildings exceeds its losses including a ratable portion of the fund’s indirect expenses in that year from rental of the land and buildings amounts distributed from the fund that are includible in the gross_income of an income_beneficiary for that year will be income to that beneficiary from a passive_activity within the meaning of sec_469 in the same proportion as the fund’s net_income from that rental that enters into the computation of the fund’s dni for that year bears to the fund’s entire dni for that year the federal_income_tax consequences of the transaction described above under any except as specifically set forth above no opinion is expressed or implied as to plr-106799-05 other provision of the code no opinion is expressed concerning any other federal tax consequences of the formation or operation of the fund including whether the governing instruments meet all the requirements of sec_642 this ruling is directed only to the taxpayer requesting it sec_6110 a copy of this letter should be attached to the first return filed for the fund a in accordance with the power_of_attorney on file with this office a copy of this provides that it may not be used or cited as precedent copy is enclosed for that purpose letter is being sent to x’s authorized representative sincerely audrey w ellis reviewer branch associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
